Citation Nr: 1728091	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, including depression and insomnia.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Coast Guard from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was transferred to the RO in Los Angeles, California after the Veteran became a resident of the state.

On the August 2011 VA Form 9, the Veteran requested a Board hearing; however, in January 2016, the Veteran withdrew the hearing request and asked to proceed with the appeal without a hearing.  38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

During the course of the appeal, the Veteran has reported receipt of Social Security disability benefits.  See April 2015 VA mental health initial evaluation note.  No request by VA to obtain a copy of the Social Security Administration (SSA) claim and records associated with the claim has been made.  Such records are potentially relevant to the appeals.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 
38 C.F.R. § 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For these reasons, a remand is warranted.  

Additionally, the most recent VA treatment records included in the record are dated in April 2015, approximately two years ago.  Because the appeals are already being remanded for SSA records, and the question of whether there is a currently diagnosed disability is at issue for several of the claims, updated VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Obtain any records pertaining to the Veteran's treatment from April 2015 to the present through the VA Greater Los Angeles Healthcare System in Los Angeles, California, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




